   Case 1:19-cv-01927-MN Document 9 Filed 08/12/20 Page 1 of 4 PageID #: 47




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 RASHID ROY,                        )
                                    )
                  Petitioner,       )
                                    )
            v.                      )      C.A. No. 19-1927 (MN)
                                    )
 DAVID PIERCE, Warden, and ATTORNEY )
 GENERAL OF THE STATE OF            )
 DELAWARE,                          )
                                    )
                  Respondents.      )

                                 MEMORANDUM

Rashid Roy, Pro Se Petitioner




August 12, 2020
Wilmington, Delaware
   Case 1:19-cv-01927-MN Document 9 Filed 08/12/20 Page 2 of 4 PageID #: 48




NOREIKA, U.S. DISTRICT JUDGE:

        In April 2011, the Delaware Superior Court convicted Petitioner of first degree murder,

possession of a firearm during the commission of a felony, third degree assault, and terroristic

threatening. See State v. Roy, 2016 WL 1621589, at *1 (Del. Super. Ct. Apr. 21, 2016). The

Superior Court sentenced Petitioner to life imprisonment for the murder conviction and to an

aggregate of twelve years at Level V incarceration, suspended after eleven years for decreasing

levels of supervision, for the remaining convictions. See Roy v. State, 62 A.3d 1183, 1186 (Del.

2012); State v. Roy, 2016 WL 1621589, at *1 (Del. Super. Ct. Apr. 21, 2016). The Delaware

Supreme Court affirmed Petitioner’s convictions and sentences on direct appeal. Roy, 62 A.3d at

1192.

        In 2016, Petitioner filed his first habeas petition in this Court challenging the 2011

convictions asserting: (1) post-conviction counsel provided ineffective assistance in Petitioner’s

first Rule 61 proceeding by failing to argue that the Delaware Supreme Court “misapprehended”

the facts of a 911 call and by failing to allege that appellate counsel provided ineffective assistance

on direct appeal; and (2) post-conviction counsel provided ineffective assistance in Petitioner’s

first Rule 61 proceeding by failing to allege that trial counsel provided ineffective assistance by

not consulting with Petitioner and advising Petitioner of his right to testify during suppression

hearings. See Roy v. Metzger, 2019 WL 1062492, at *4 (D. Del. Mar. 6, 2019). This Court denied

the first petition as procedurally barred in March 2019. Id. at *7.

        In October 2019, Petitioner filed the habeas Petition (D.I. 3) presently pending before the

Court challenging the same 2011 convictions that Petitioner challenged in his 2016 petition. The

instant Petition asserts that post-conviction counsel in Petitioner’s first Rule 61 proceeding

provided ineffective assistance by failing to allege that: (1) trial counsel and appellate counsel were
      Case 1:19-cv-01927-MN Document 9 Filed 08/12/20 Page 3 of 4 PageID #: 49




ineffective for not adequately arguing that his Fourth Amendment rights were violated (D.I. 3 at

5); (2) trial counsel and appellate counsel were ineffective for not adequately investigating a

defense based on “extreme emotional distress” (D.I. 6 at 2); and (3) trial counsel was ineffective

for not requesting a lesser-included instruction for first degree murder and third degree assault

(D.I. 6 at 2). Petitioner also filed a Motion for Leave to Proceed In Forma Pauperis (D.I. 1), a

Motion to Appoint Counsel (D.I. 5); and a Motion to Amend Petition (D.I. 6).

I.       LEGAL STANDARDS

         Pursuant to 28 U.S.C. § 2244(b)(1), if a habeas petitioner erroneously files a second or

successive habeas application “in a district court without the permission of a court of appeals, the

district court’s only option is to dismiss the petition or transfer it to the court of appeals pursuant

to 28 U.S.C. § 1631.” Robinson v. Johnson, 313 F.3d 128, 139 (3d Cir. 2002). A habeas

application is classified as second or successive within the meaning of 28 U.S.C. § 2244 if a prior

application has been decided on the merits, the prior and new applications challenge the same

conviction, and the new application asserts a claim that was, or could have been, raised in a prior

habeas application. See Benchoff v. Colleran, 404 F.3d 812, 817 (3d Cir. 2005); In re Olabode,

325 F.3d 166, 169-73 (3d Cir. 2003).

II.      DISCUSSION

         A preliminary review of the instant Petition reveals that it constitutes a second or

successive habeas application within the meaning of 28 U.S.C. § 2244. First, the Petition

challenges the same 2011 convictions that Petitioner challenged in his first federal habeas

proceeding. Second, the dismissal of Petitioner’s first habeas petition as procedurally barred

constitutes an adjudication on the merits for § 2244 purposes. See Hernandez v. Diguglielmo,

2005 WL 331734, at *2 (E.D. Pa. Feb. 10, 2005) (collecting cases); Rauso v. Pennsylvania Board




                                                  2
   Case 1:19-cv-01927-MN Document 9 Filed 08/12/20 Page 4 of 4 PageID #: 50




of Probation & Parole, 2004 WL 1126283, at *1 (E.D. Pa. May 20, 2004) (in denying petitioner’s

§ 2244 motion for leave to file a second or successive habeas petition, the “Third Circuit noted

that the prior habeas petition had been dismissed for procedural default and that procedural default

is a dismissal on the merits for purposes of requiring leave to file an application to file a second or

successive habeas petition.”). Third, Petitioner either did assert, or could have asserted the instant

three grounds for relief in his first petition.

        Because Petitioner does not allege, and the record does not indicate, that the Third Circuit

Court of Appeals authorized the filing of the Petition, the instant second or successive Petition is

unauthorized. See 28 U.S.C. § 2244(b)(3). In addition, the Court concludes that it would not be

in the interest of justice to transfer this case to the Third Circuit, because nothing in the instant

filing comes close to satisfying the substantive requirements for a second or successive petition

under 28 U.S.C. § 2244(b)(2). For these reasons, the Court will dismiss the instant unauthorized

second or successive habeas Petition for lack of jurisdiction. See Rule 4 of the Rules Governing

Section 2254 Cases in the United States District Court, 28 U.S.C. foll. § 2254 (authorizing

summary dismissal of § 2254 petitions); 28 U.S.C. § 2244(b)(1); Robinson, 313 F.3d at 139.

III.    CONCLUSION

        For the reasons set forth, the Court will summarily dismiss the instant Petition for lack of

jurisdiction and the pending Motions as moot. The Court will decline to issue a certificate of

appealability because Petitioner has failed to make a “substantial showing of the denial of a

constitutional right.” 28 U.S.C. § 2253(c)(2); 3d Cir. L.A.R. 22.2 (2011); United States v. Eyer,

113 F.3d 470 (3d Cir. 1997). A separate Order will be entered.




                                                  3
